NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

D.J. MILLER & ASSOCIATES, INC.,
Appellant,

V.

KATHLEEN SEBELIUS, SECRETARY OF HEALTH
& HUMAN SERVICES,
Appellee.

2012-1314

Appea1 from the Armed Services Board of Contract
Appeals in no. 55357, Administrative Judge Reba Page.

ON MOTION

ORDER

D.J. Miller & Associates, Inc. moves for leave to
proceed in forma pauperis.

A corporation may not proceed in forma pauperis. See
Roland v. california Men’.s Colony, Unit II Men’s Advisory
Council, 506 U.S. 194 (1993) (holding that “only a natural
person may qualify for treatment in forma pauperis").

MILLER & ASSOC V. HHS 2

This court also notes that a corporation may appear in
federal court only through licensed counsel. Id. at 201-02.

Accordingly,
I'r Is ORDERED THAT:

(1) The motion to proceed in forma pauperis is de-
nied. D.J. Miller & Associates must pay the docketing fee
within 14 days of the date of issue of this order.

(2) Counsel must enter an appearance for'the appel-
lant within 60 days of the date of issue of this order.

(3) The briefing schedule is stayed for 60 days from
the date of issue of this order.

FoR THE CoURT`

 2 2  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Dave J. Miller, Sr.

FlLED
Tara K' H°gan' Esq' u.s.coumoFAr=l=eAl.s ron
525 rHsl=enen.-¢.Lcrncun

MAY 22 2012

JAN HURBALY
CI.ERK